            Case 20-02477-LA7           Filed 07/17/20    Entered 07/17/20 10:39:43       Doc 439-1      Pg. 1 of
                                                              3


            1    Leslie T. Gladstone, Esq. (SBN 144615)
                 Christin A. Batt, Esq. (SBN 222584)
            2    Derek A. Soinski, Esq. (SBN 293747)
                 FINANCIAL LAW GROUP
            3
                 401 Via Del Norte
            4    La Jolla, CA 92037
                 Telephone (858) 454-9887
            5    Facsimile (858) 454-9596
            6    Attorneys for Leslie T. Gladstone, Chapter 7 Trustee
            7

            8                                 UNITED STATES BANKRUPTCY COURT

            9                                  SOUTHERN DISTRICT OF CALIFORNIA
            10   In re:                                              Case No.: 20-02477-LA7
            11
                 GARDEN FRESH RESTAURANTS, LLC,                      DECLARATION OF LESLIE T.
            12                                                       GLADSTONE IN SUPPORT OF EX
                                                                     PARTE APPLICATION FOR ORDER
            13                    Debtor.                            SHORTENING TIME FOR NOTICE OF
                                                                     TRUSTEES’ JOINT MOTION TO
            14                                                       APPROVE ASSET PURCHASE
            15                                                       AGREEMENT, PURSUANT TO 11 U.S.C.
                                                                     SECTION 363, FREE AND CLEAR OF
            16                                                       LIENS, ENCUMBRANCES AND
                                                                     SIMILAR INTERESTS
            17
                                                                     [No hearing required]
            18                                                       Dept:       Two (2)
            19                                                       Honorable Louise DeCarl Adler

            20

            21

            22            I, LESLIE T. GLADSTONE, declare as follows:
            23
                          1.      I am the chapter 7 trustee for the bankruptcy estate of Garden Fresh Restaurants,
            24
                 LLC (the “Garden”). All the information contained herein is within my personal knowledge,
            25
                 except for those matters alleged on information and belief and as to those matters I believe them to
            26

            27   be true. If called as a witness, I could competently testify thereto.

            28

FINANCIAL
LAW GROUP

                                                 1                IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                               GLADSTONE DECLARATION IN SUPPORT OF EX PARTE APPLICATION FOR ORDER SHORTENING TIME
            Case 20-02477-LA7          Filed 07/17/20    Entered 07/17/20 10:39:43        Doc 439-1      Pg. 2 of
                                                             3


            1            2.      Leonard J. Ackerman, chapter 7 trustee of the GFRC Holdings, LLC bankruptcy

            2    case (the “GFRC Trustee”) and I hereby apply to the Court, on an ex parte basis, for entry of an
            3
                 Order Shortening Time for Notice of Trustees’ Joint Motion to Approve Asset Purchase
            4
                 Agreement, Pursuant to 11 U.S.C. Section 363, Free and Clear of Liens, Encumbrances and Similar
            5
                 Interests.
            6
                         3.      On May 14, 2020, a bankruptcy case was commenced by GFRC Holdings, LLC
            7

            8    (“GFRC”), the parent company to Garden. I was initially appointed on May 15, 2020, but

            9    thereafter Leonard J. Ackerman was appointed as successor trustee (the “GFRC Trustee”) of the
            10   GFRC Estate (the “GFRC Estate”).
            11
                         4.      Assets of the Garden bankruptcy estate include the trademark of “Garden Fresh” (the
            12
                 “Garden Fresh Trademark”), as well as certain books and records related to the payroll of Garden
            13
                 (the “Books and Records”). Assets of the GFRC bankruptcy estate include the 100% membership
            14

            15   interest in Garden (the “Membership Interest”).

            16           5.      The GFRC Trustee and I have negotiated a Purchase and Sale Agreement (the

            17   “Agreement”) to sell the Garden Fresh Trademark, the Books and Records and the Membership
            18   Interest (collectively, the “Assets”) to Sahara Capital Partners, LLC and JEK Construction, LLC
            19
                 (collectively, the “Buyer”) for the purchase of the Assets for a total consideration of Seven
            20
                 Hundred and Fifty Thousand Dollars ($750,000.00).
            21
                         6.      I am informed and believe that Buyer is intending to commence a soup kitchen non-
            22

            23   profit and wants to acquire the Garden Fresh Trademark, as well as the corporate structure afforded

            24   by the Membership Interest in order to avail itself of certain payroll protection loan program(s),

            25   which Buyer understands to be obtainable.
            26
                         7.      I am informed and believe that Buyer has conducted its own due diligence and is
            27

            28

FINANCIAL
LAW GROUP

                                                2                IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                              GLADSTONE DECLARATION IN SUPPORT OF EX PARTE APPLICATION FOR ORDER SHORTENING TIME
            Case 20-02477-LA7           Filed 07/17/20    Entered 07/17/20 10:39:43         Doc 439-1     Pg. 3 of
                                                              3


            1    buying the Assets “as-is” “where-is” with no representations or warranties concerning the ability to

            2    successfully apply for these payroll protection loans.
            3
                         8.       The Agreement will transfer the Assets only and specifically excludes any other
            4
                 assets of the estates. And Buyer understands that nothing in the Agreement contemplates or
            5
                 operates as a discharge under the Bankruptcy Code of any debt or claim against GFRC and/or
            6
                 Garden except that the Assets will be sold free and clear of liens, encumbrances and similar
            7
                 interests.
            8
                         9.       The GFRC Trustee and I have entered into carve-out agreements with the Secured
            9
                 Creditors such that administrative expenses and costs of sale are paid “off the top,” and then net
            10
                 proceeds are divided between the Secured Creditor, the Garden Estate and the GFRC Estate. For
            11
                 the Garden Estate, the parties have agreed to a 75/25 split of the net proceeds. For the GFRC
            12
                 Estate, the parties have also agreed to a 75/25 split of the net proceeds and because of the expected
            13
                 small number of claims in that case, Secured Creditor has further agreed to subordinate its
            14
                 unsecured deficiency claim behind a payment to unsecured creditors in the lesser amount of
            15
                 $20,000.00, or 50% of total allowed claims. The GFRC Trustee and I have also agreed amongst us
            16
                 that 75% of the gross proceeds from the Agreement will be allocated to the Garden Fresh
            17
                 Trademark and Books and Records and 25% shall be allocated to the Membership Interest.
            18
                         10.      It is vital that the sale be consummated on or before July 30, 2020, in order to ensure
            19
                 that any rights that may exist for Buyer to participate in the payroll protection program can be
            20
                 timely utilized. Also, I must know if this sale is consummated prior to filing my 2nd quarter payroll
            21
                 tax return (which is due July 31, 2020), so that the return can be accurately and timely prepared.
            22
                         11.      The GFRC Trustee and I do not expect any opposition to this application.
            23
                         I declare under penalty of perjury that the foregoing is true and correct.
            24
                         Executed on July 17, 2020 at La Jolla, California.
            25

            26
                                                                   /s/ Leslie T. Gladstone
            27                                                     Leslie T. Gladstone, Chapter 7 Trustee

            28

FINANCIAL
LAW GROUP

                                                 3                IN RE: GARDEN FRESH RESTAURANTS, LLC, 20-02477-LA7
                               GLADSTONE DECLARATION IN SUPPORT OF EX PARTE APPLICATION FOR ORDER SHORTENING TIME
